    Case 16-14852             Doc 39     Filed 11/14/19 Entered 11/14/19 23:38:34                  Desc Imaged
                                         Certificate of Notice Page 1 of 2
Form defdso13

                                      UNITED STATES BANKRUPTCY COURT
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604



In Re:
                                                                 Case No. 16−14852
                                                                 :
Jacqueline Lybette Fleming                                       Chapter : 13
13435 Vicarage Dr.                                               Judge :   Pamela S. Hollis
Plainfield, IL 60585
SSN: xxx−xx−9892 EIN: N.A.




                         NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                               OF REQUIRED DOCUMENT FOR DISCHARGE


         In order to receive a Discharge, you must file the following document.

            Debtor's Declaration Domestic Support Obligations.
       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.
         If you are represented by an attorney, please contact your attorney for guidance.
         If you have any questions about submitting the form, please call 312−408−5000.

                                                              FOR THE COURT



Dated: November 12, 2019                                      Jeffrey P. Allsteadt, Clerk
                                                              United States Bankruptcy Court
          Case 16-14852            Doc 39       Filed 11/14/19 Entered 11/14/19 23:38:34                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-14852-PSH
Jacqueline Lybette Fleming                                                                                 Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgarcia1                     Page 1 of 1                          Date Rcvd: Nov 12, 2019
                                      Form ID: defdso13                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 14, 2019.
db             +Jacqueline Lybette Fleming,   13435 Vicarage Dr.,   Plainfield, IL 60585-5053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 12, 2019 at the address(es) listed below:
              Crystal V Caceres    on behalf of Creditor    Bank of America, N.A. ccaceres@alolawgroup.com,
               bankruptcy@alolawgroup.com
              Dana N O’Brien    on behalf of Creditor    Select Portfolio Servicing, Inc., et. al.
               dana.obrien@mccalla.com, NDistrict@mccalla.com
              Gerald Mylander     on behalf of Trustee Glenn B Stearns mcguckin_m@lisle13.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              Joseph S Davidson    on behalf of Debtor 1 Jacqueline Lybette Fleming jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Mark Johnson     on behalf of Creditor    Deutsche Bank National Trust Company, as Indenture
               Trustee, on behalf of the holders of the Accredited Mortgage Loan Trust 2005-2 Asset Backed
               Notes mjohnson@klueverplatt.com, bknotice@klueverplatt.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Ross T Brand    on behalf of Creditor   Deutsche Bank National Trust Company, as Indenture Trustee,
               on behalf of the holders of the Accredited Mortgage Loan Trust 2005-2 Asset Backed Notes
               rbrand@klueverplatt.com, bknotice@klueverplatt.com
              Steven C Lindberg    on behalf of Creditor    BANK OF AMERICA, N.A. bankruptcy@fallaw.com
              Timothy R Yueill    on behalf of Creditor    U.S. Bank Trust National Association, as Trustee for
               Towd Point Master Funding Trust 2018-PM28 timothyy@nevellaw.com
                                                                                              TOTAL: 10
